     Case 3:21-cv-01262-BAS-KSC Document 4 Filed 07/20/21 PageID.17 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      DEBBIE BAIZE,                                  Case No. 21-cv-01262-BAS-KSC
11
                                      Plaintiff,     ORDER DENYING PLAINTIFF’S
12
            v.                                       MOTION TO PROCEED IN FORMA
13                                                   PAUPERIS
      UNITED STATES DISTRICT COURT,
14    SOUTHERN DISTRICT OF                           (ECF No. 2)
      CALIFORNIA,
15
                                    Defendant.
16

17         Plaintiff Debbie Baize filed this action on July 14, 2021 against the United States
18   District Court, Southern District of California. (Compl., ECF No. 1.) Plaintiff also
19   concurrently filed a Motion for Leave to Proceed In Forma Pauperis (“IFP Motion”) and a
20   Motion to Appoint Counsel. (ECF Nos. 2, 3.)
21         Under 28 U.S.C. § 1915, a litigant who is unable to pay the filing fee to commence
22   a legal action because of indigency may petition the court to proceed without making such
23   payment. The determination of indigency falls within the district court’s discretion. Cal.
24   Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), rev’d on other grounds, 506
25   U.S. 194 (1993) (holding that “Section 1915 typically requires the reviewing court to
26   exercise its sound discretion in determining whether the affiant has satisfied the statute’s
27   requirement of indigency”). It is well-settled that a party need not be completely destitute
28   to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948).

                                                   -1-
                                                                                         21cv1262
     Case 3:21-cv-01262-BAS-KSC Document 4 Filed 07/20/21 PageID.18 Page 2 of 3



 1   To satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of poverty] is sufficient
 2   which states that one cannot because of his poverty pay or give security for costs . . . and
 3   still be able to provide himself and dependents with the necessities of life.” Id. at 339. At
 4   the same time, however, “the same even-handed care must be employed to assure that
 5   federal funds are not squandered to underwrite, at public expense . . . the remonstrances of
 6   a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
 7   v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
 8          District courts, therefore, tend to reject IFP applications where the applicant can pay
 9   the filing fee with acceptable sacrifice to other expenses.               See, e.g., Stehouwer v.
10   Hennessey, 841 F. Supp. 316, 321 (N.D. Cal. 1994), vacated in part on other grounds,
11   Olivares v. Marshall, 59 F.3d 109 (9th Cir. 1995) (finding that a district court did not abuse
12   its discretion in requiring a partial fee payment from a prisoner who had a $14.61 monthly
13   salary and who received $110 per month from family). Moreover, “[i]n forma pauperis
14   status may be acquired and lost during the course of litigation.” Wilson v. Dir. of Div. of
15   Adult Insts., 2009 WL 311150, at *2 (E.D. Cal. Feb. 9, 2009) (citing Stehouwer, 841 F.
16   Supp. at 321); see also Allen v. Kelly, 1995 WL 396860, at *2 (N.D. Cal. June 29, 1995)
17   (holding that a plaintiff who was initially permitted to proceed in forma pauperis should be
18   required to pay his $120 filing fee out of a $900 settlement). In addition, the facts as to the
19   affiant’s poverty must be stated “with some particularity, definiteness, and certainty.”
20   United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (quoting Jefferson v. United
21   States, 277 F.2d 723, 725 (9th Cir. 1960)).
22          In Plaintiff’s IFP Motion, she lists no other source of income or assets apart from
23   $2141.00 in disability every month, which she receives on behalf of herself and her
24   deceased spouse, 1 for a monthly total $4,282.00. (IFP Mot. ¶¶ 1–5.) She lists $1,300.00 in
25   expenses for food, clothing, medical expenses, and transportation and has no dependents or
26   outstanding debts. (Id. ¶¶ 6–8.) Thus, Plaintiff appears to retain a net income of $2,982.00
27
            1
            In her concurrently filed Motion to Appoint Counsel (ECF No. 3), Plaintiff indicates that she is
28   widowed.

                                                      -2-
                                                                                                   21cv1262
     Case 3:21-cv-01262-BAS-KSC Document 4 Filed 07/20/21 PageID.19 Page 3 of 3



 1   a month, after expenses, which provides Plaintiff with sufficient funds to pay the costs of
 2   filing suit and provide herself with the necessities of life.
 3         Because the Court concludes, from the information provided, that Plaintiff is able to
 4   pay the filing fee in this action, the Court DENIES Plaintiff’s IFP Motion. Plaintiff must
 5   pay the filing fee in full by July 30, 2021. If Plaintiff fails to do so by this date, the Clerk
 6   is instructed to close the case.
 7         IT IS SO ORDERED.
 8

 9   DATED: July 20, 2021
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   -3-
                                                                                             21cv1262
